                                            UNITED STATES DISTRICT COURT
                                                        for the
                                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Daryl Deon Everett                                                                      Docket No. 5:05-CR-189-lH

                                           Petition for Action on Supervised Release

COMES NOW Keith W. Lawrence, Senior U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Daryl Deon Everett, who, upon an earlier plea of guilty to Count 2- Possession With Intent
to Distribute Cocaine, in violation of 21 U.S.C. § 84l(a)(l) and Count 3- Possession of a Firearm in Furtherance of a Drug
Trafficking Crime, in violation of 18 U.S.C. § 924(c)(l), was sentenced by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on March 7, 2006, to the custody of the Bureau of Prisons for a term of 180 months. It was further ordered that
upon release from imprisonment, the defendant be placed on supervised release for a period of 60 months.

    Daryl Deon Everett was released from custody on March 5, 2019, at which time the term of supervised release commenced.
On October 25, 2019, as a result of the defendant testing positive for marijuana on October 9, 2019, a Violation Report was
forwarded to the court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS: On November
21, 2019, the defendant submitted a urine specimen which tested positive for marijuana. When confronted with the results, the
defendant signed an admission of drug use. Furthermore, the defendant admitted that he last used marijuana on December 1,
2019. As a sanction for this conduct and to deter future drug use, we would respectfully recommend that his supervision be
modified to include 30 days of curfew with RF monitoring. We will continue to monitor his drug use through the Surprise
Urinalysis Program and have increased his substance abuse treatment. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1.   The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed 30 consecutive
         days. The defendant is restricted to his residence during the curfew hours. The defendant shall submit to the following
         Location Monitoring: Radio Frequency monitoring and abide by all program requirements, instructions and procedures
         provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

                                                                I declare under penalty of perjury that the foregoing is true and
                                                                correct.


                                                                Isl Keith W. Lawrence
                                                                Keith W. Lawrence
                                                                Senior U.S. Probation Officer
                                                                150 Rowan Street Suite 110
                                                                Fayetteville, NC 28301
                                                                Phone: 910-354-2538
                                                                Executed On: December 4, 2019


                                    y,            O~ROFTHECOURT

                                4--       day of _ _ _ _ _ _ _ _ _, 2019, and ordered filed and made a part of the
